DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019 and 05/03/2021 were filed and made of record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 objected to because of the following informalities:  line 2 - determination unit determines the predetermined range based on the own position and the positional.  Appropriate correction is required.
Drawings
The drawings are objected to because the formula in Fig. 2 seems to be incorrected.  Please see the Fig. 2 below.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    629
    596
    media_image1.png
    Greyscale

Specification
The disclosure is objected to because of the following informalities: The operation between two coordination of equations (2) and (3) should be a subtraction.  See correction in Fig 2A above.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Acquisition unit, determination unit, extraction unit, processing unit” in claims 1, 5, 10-11.
“Determination unit” in claim 2-6.
“Acquisition unit” in claim 5.
“Processing unit” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0061] page 19 lines 18-19, the support structures for  “acquisition unit and extraction unit” are generic computer such as CPU ([0061] the own vehicle position prediction unit 13, the white line map information acquisition unit 15, the white line position prediction unit 16, the scan data extraction unit 17, the white line center position calculation unit 18 and the own vehicle position estimation unit 19 are realized by a computer such as a CPU which executes a program prepared in advance).
Paragraph [0069] lines 18-24, the support structures for  “determination unit and processing unit” are generic computer such as CPU ([0069] In the above configuration, the external sensor 12 is an example of a sensor unit according to the present invention, the scan data extraction unit 17 is an example of an acquisition unit and an extraction unit of the present invention, the white line prediction unit 16 is an example of a determination unit of the present invention, and the own vehicle position estimation unit 19 is an example of a processing unit of the present invention).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 USC 101 because the claimed invention is directed to abstract idea without significantly more.
Claim 1 recites an acquisition unit configured to acquire output data from a sensor unit for detecting road surface lines around; a determination unit configured to determine a predetermined range based on an own position and positional information of broken-line type road surface lines; an extraction unit configured to extract, from the output data, data corresponding to detection result of the predetermined range; and a processing unit configured to execute predetermined processing based on the extracted data.
The claim limitation in the abstract idea have been highlighted in bold above; the remaining limitation are “additional element”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (machine).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental processes - concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation of determining a predetermined range based on an own position and positional information of broken-line type road surface lines time, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a determination unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a determination unit” language, “determining” in the context of this claim encompasses the user manually determining a predetermined range based on its own position and positional information of broken-line type.
Under Step 2A, Prong two, we consider whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recites additional elements:
“an acquisition unit configured to acquire output data from a sensor unit for detecting road surface lines around; an extraction unit configured to extract, from the output data, data corresponding to detection result of the predetermined range; and a processing unit configured to execute predetermined processing based on the extracted data” is conventional step required for data gathering for in order to carry out the algorithm or outputting result of the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g))
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Under step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.  Claim 1 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element.
“an acquisition unit configured to acquire output data from a sensor unit for detecting road surface lines around; an extraction unit configured to extract, from the output data, data corresponding to detection result of the predetermined range; and a processing unit configured to execute predetermined processing based on the extracted data” is conventional step required for data gathering for in order to carry out the algorithm or outputting result of the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g))
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 1 is not patent eligible under 35 USC 101.
Regarding to claim 2-4, the claims further extend the abstract idea of claim 1 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.  Therefore claims 2-4 are not patent eligible under 35 USC 101.
Claim 5 recites a measurement device comprising: an acquisition unit configured to acquire output data from a sensor unit for detecting road surface lines around; a determination unit configured to determine a predetermined range based on an own position, curvature of the road surface lines and positional information of road surface lines; an extraction unit configured to extract, from the output data, data corresponding to detection result of the predetermined range; and a processing unit configured to execute predetermined processing based on the extracted data.
The claim limitation in the abstract idea have been highlighted in bold above; the remaining limitation are “additional element”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (machine).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental processes - concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation of a determination unit configured to determine a predetermined range based on an own position, curvature of the road surface lines and positional information of road surface lines, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a determination unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a determination unit” language, “determining” in the context of this claim encompasses the user manually determining a predetermined range based on its own position and positional information of broken-line type.
Under Step 2A, Prong two, we consider whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 5 recites additional elements:
“an acquisition unit configured to acquire output data from a sensor unit for detecting road surface lines around; an extraction unit configured to extract, from the output data, data corresponding to detection result of the predetermined range; and a processing unit configured to execute predetermined processing based on the extracted data” is conventional step required for data gathering for in order to carry out the algorithm or outputting result of the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g))
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Under step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.  Claim 5 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element.
“an acquisition unit configured to acquire output data from a sensor unit for detecting road surface lines around; an extraction unit configured to extract, from the output data, data corresponding to detection result of the predetermined range; and a processing unit configured to execute predetermined processing based on the extracted data” is conventional step required for data gathering for in order to carry out the algorithm or outputting result of the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g))
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 5 is not patent eligible under 35 USC 101.
Regarding to claim 6-7, the claims further extend the abstract idea of claim 5 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.  Therefore claims 2-4 are not patent eligible under 35 USC 101.
Claim 8 recites an acquisition process configured to acquire output data from a sensor unit for detecting road surface lines around; a determination process configured to determine a predetermined range based on an own position and positional information of broken-line type road surface lines; an extraction process configured to extract, from the output data, data corresponding to detection result of the predetermined range; and a processing process configured to execute predetermined processing based on the extracted data.
The claim limitation in the abstract idea have been highlighted in bold above; the remaining limitation are “additional element”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (machine).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental processes - concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation of a determination process configured to determine a predetermined range based on an own position and positional information of broken-line type road surface lines, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining a predetermined range based on its own position and positional information of broken-line type.
Under Step 2A, Prong two, we consider whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 8 recites additional elements:
“an acquisition process configured to acquire output data from a sensor unit for detecting road surface lines around; an extraction process configured to extract, from the output data, data corresponding to detection result of the predetermined range; and a processing process configured to execute predetermined processing based on the extracted data” is conventional step required for data gathering for in order to carry out the algorithm or outputting result of the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g))
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Under step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.  Claim 8 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element.
“an acquisition process configured to acquire output data from a sensor unit for detecting road surface lines around; an extraction process configured to extract, from the output data, data corresponding to detection result of the predetermined range; and a processing process configured to execute predetermined processing based on the extracted data” is conventional step required for data gathering for in order to carry out the algorithm or outputting result of the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g))
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 8 is not patent eligible under 35 USC 101.
Claim 9 recites an acquisition process configured to acquire output data from a sensor unit for detecting road surface lines around; a determination process configured to determine a predetermined range based on an own position, curvature of the road surface line and positional information of road surface lines; an extraction process configured to extract, from the output data, data corresponding to detection result of the predetermined range; and a processing process configured to execute predetermined processing based on the extracted data.
The claim limitation in the abstract idea have been highlighted in bold above; the remaining limitation are “additional element”
Under step 9 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (machine).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental processes - concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation of a determination process configured to determine a predetermined range based on an own position, curvature of the road surface line and positional information of road surface lines, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining a predetermined range based on its own position and positional information of broken-line type.
Under Step 2A, Prong two, we consider whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 9 recites additional elements:
“an acquisition process configured to acquire output data from a sensor unit for detecting road surface lines around; an extraction process configured to extract, from the output data, data corresponding to detection result of the predetermined range; and a processing process configured to execute predetermined processing based on the extracted data” is conventional step required for data gathering for in order to carry out the algorithm or outputting result of the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g))
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Under step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.  Claim 9 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element.
“an acquisition process configured to acquire output data from a sensor unit for detecting road surface lines around; an extraction process configured to extract, from the output data, data corresponding to detection result of the predetermined range; and a processing process configured to execute predetermined processing based on the extracted data” is conventional step required for data gathering for in order to carry out the algorithm or outputting result of the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g))
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 9 is not patent eligible under 35 USC 101.
Claim 10 recites an acquisition unit configured to acquire output data from a sensor unit for detecting road surface lines around; a determination unit configured to determine a predetermined range based on an own position and positional information of broken-line type road surface lines; an extraction unit configured to extract, from the output data, data corresponding to detection result of the predetermined range; and a processing unit configured to execute predetermined processing based on the extracted data.
The claim limitation in the abstract idea have been highlighted in bold above; the remaining limitation are “additional element”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (machine).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental processes - concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation of determining a predetermined range based on an own position and positional information of broken-line type road surface lines time, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a determination unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a determination unit” language, “determining” in the context of this claim encompasses the user manually determining a predetermined range based on its own position and positional information of broken-line type.
Under Step 2A, Prong two, we consider whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 10 recites additional elements:
“an acquisition unit configured to acquire output data from a sensor unit for detecting road surface lines around; an extraction unit configured to extract, from the output data, data corresponding to detection result of the predetermined range; and a processing unit configured to execute predetermined processing based on the extracted data” is conventional step required for data gathering for in order to carry out the algorithm or outputting result of the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g))
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Under step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.  Claim 10 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element.
“an acquisition unit configured to acquire output data from a sensor unit for detecting road surface lines around; an extraction unit configured to extract, from the output data, data corresponding to detection result of the predetermined range; and a processing unit configured to execute predetermined processing based on the extracted data” is conventional step required for data gathering for in order to carry out the algorithm or outputting result of the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g))
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 10 is not patent eligible under 35 USC 101.
Claim 11 recites a measurement device comprising: an acquisition unit configured to acquire output data from a sensor unit for detecting road surface lines around; a determination unit configured to determine a predetermined range based on an own position, curvature of the road surface lines and positional information of road surface lines; an extraction unit configured to extract, from the output data, data corresponding to detection result of the predetermined range; and a processing unit configured to execute predetermined processing based on the extracted data.
The claim limitation in the abstract idea have been highlighted in bold above; the remaining limitation are “additional element”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (machine).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental processes - concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation of a determination unit configured to determine a predetermined range based on an own position, curvature of the road surface lines and positional information of road surface lines, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a determination unit” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a determination unit” language, “determining” in the context of this claim encompasses the user manually determining a predetermined range based on its own position and positional information of broken-line type.
Under Step 2A, Prong two, we consider whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 11 recites additional elements:
“an acquisition unit configured to acquire output data from a sensor unit for detecting road surface lines around; an extraction unit configured to extract, from the output data, data corresponding to detection result of the predetermined range; and a processing unit configured to execute predetermined processing based on the extracted data” is conventional step required for data gathering for in order to carry out the algorithm or outputting result of the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g))
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Under step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.  Claim 11 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element.
“an acquisition unit configured to acquire output data from a sensor unit for detecting road surface lines around; an extraction unit configured to extract, from the output data, data corresponding to detection result of the predetermined range; and a processing unit configured to execute predetermined processing based on the extracted data” is conventional step required for data gathering for in order to carry out the algorithm or outputting result of the algorithm.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g))
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 11 is not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding to claims 1, 5, 8-9, Applicant recited “a determination unit configured to determine a (the) predetermined range based on own position …”  It is unclear to Examine what is “predetermined value”.  Is it a predetermined range of a threshold, a predetermined range of a distance to a target or a predetermined range of distance between the vehicle position to a road surface line.
Dependent claims 1-4, 6-7 are also rejected because they fail to remedy the deficiencies of the in independent claims.
Regarding to claim 6, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The term “loaded” although used consistently throughout the disclosure, does not entail the features necessary for the system to perform as intended, particularly when precise ranges are determined from the movable body.  It seems “secured”, “installed” or “disposed” are more suitable for the claim.
Regarding to claim 6 recites the limitation "the " in “predetermined ranges”.  Claim 1 only defines one range.  There is insufficient antecedent basis for this limitation in the claim.
Regarding to claims 8 and 9, the claim is indefinite because of the recited limitation "A measurement method executed by a measurement device comprising". It is unclear, to the Examiner, whether it is the measurement method that is "comprising" or the measurement device that is "comprising". For purposes of Examination, since the body of claim includes different processes, Examiner assumes that it is the measurement method which is comprising.
Claims 8 and 9 are further indefinite because of the recited limitations "an acquisition process configured to", “a determination process configured to”, "an extraction process configured to" and "a processing process configured to". It is unclear, to the Examiner, what exactly is being claimed. Is there a unit which is configured to execute these processes? It is unclear, to the Examiner, how a process can be configured to do/perform/execute any of the limitations of claim 8.
Regarding to claim 10 and 11, the claim is indefinite because of the recited limitation "A non-transitory computer­readable medium storing a program executed by a measurement device including a computer, the program causes the computer to function as". It is unclear, to the Examiner, what exactly is being claimed, the non-transitory computer readable medium, or the measurement device? The body of the claim seems to be software elements which are being executed; however, the preamble suggests it's a measurement device. How does the program executed by the measurement device including a computer can cause the computer to function as the various units in the claim?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5, 7, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mishina et al. (US 2018/0347990).
Regarding to claim 5, Mishina teaches measurement device comprising (Fig.1):
an acquisition unit (Fig.1 Control device 170) configured to acquire output data from a sensor unit for detecting road surface lines around; (¶0033 -  the boundary line detection function is executed to acquire the image information around the subject vehicle and/or detection results from the surrounding situation detection sensor 120 and detect positions of lane marks at the right and left sides of the subject vehicle or positions of lane boundary lines between the road and the road shoulders)
a determination unit (Fig.1 Control device 170) configured to determine a predetermined range (¶0039-0040 – calculate the distance/average between lane boundary and travel trajectory) based on an own position (¶0025-0026 – determining position of the vehicle based GPS and odometry position), curvature of the road surface lines (¶0108 calculate boundary line and travel trajectory) and positional information of road surface lines; (¶0033-0035 – converting lane boundary line into road surface coordinating system)
an extraction unit (Fig.1 Control device 170) configured to extract, from the output data, data corresponding to detection result of the predetermined range; (¶0041-0043 – determine whether the odometry estimate or GPS estimate) and 
a processing unit (Fig.1 Control device 170) configured to execute predetermined processing based on the extracted data. (¶0043-0044 – selecting which estimate is used based on the result of the  calculation)
Regarding to claim 7, Mishna teaches the measurement device according to claim 1.  Misha further teaches wherein the processing unit executes the processing of detecting positions of the road surface lines and estimating a position of the measurement device based on the positions of the road surface lines. (Fig.2 and Fig.3 flow for calculating position of vehicle based on road surface line, ¶0024)
Regarding to claim 9, Mishina teaches a measurement method executed by a measurement device comprising (Abstract):
an acquisition process configured to acquire output data from a sensor unit for detecting road surface lines around; (¶0033 -  the boundary line detection function is executed to acquire the image information around the subject vehicle and/or detection results from the surrounding situation detection sensor 120 and detect positions of lane marks at the right and left sides of the subject vehicle or positions of lane boundary lines between the road and the road shoulders)
a determination process configured to determine a predetermined range (¶0039-0040 – calculate the distance/average between lane boundary and travel trajectory) based on an own position (¶0025-0026 – determining position of the vehicle based GPS and odometry position), curvature of the road surface lines (¶0108 calculate boundary line and travel trajectory) and positional information of road surface lines; (¶0033-0035 – converting lane boundary line into road surface coordinating system)
an extraction process configured to extract, from the output data, data corresponding to detection result of the predetermined range; (¶0041-0043 – determine whether the odometry estimate or GPS estimate) and 
a processing unit configured to execute predetermined processing based on the extracted data. (¶0043-0044 – selecting which estimate is used based on the result of the  calculation)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishina et al. (US 2018/0347990) and further in view of Ferguson et al. (US 8,755,967).
Regarding to claim 1, Mishina teaches a measurement device comprising (fig.1):
an acquisition unit (Fig.1 Control device 170) configured to acquire output data from a sensor unit (Fig.1 sensor 120) for detecting road surface lines around; (¶0033 -  the boundary line detection function is executed to acquire the image information around the subject vehicle and/or detection results from the surrounding situation detection sensor 120 and detect positions of lane marks at the right and left sides of the subject vehicle or positions of lane boundary lines between the road and the road shoulders)
a determination unit (Fig.1 Control device 170) configured to determine a predetermined range (¶0039-0040 – calculate the distance/average between lane boundary and travel trajectory) based on an own position (¶0025-0026 – determining position of the vehicle based GPS and odometry position) and positional information of road surface lines; (¶0033-0035 – converting lane boundary line into road surface coordinating system)
an extraction unit (Fig.1 Control device 170) configured to extract, from the output data, data corresponding to detection result of the predetermined range; (¶0041-0043 – determine whether the odometry estimate or GPS estimate) and 
a processing unit (Fig.1 Control device 170) configured to execute predetermined processing based on the extracted data (¶0043-0044 – selecting which estimate is used based on the result of the  calculation).
Mishina fails to disclose broken-line type road surface lines.
Ferguson teaches
broken-line type road surface lines (Col.7 lines 59-67 – disclose all different type of road surface lines).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed the invention to have modified Mishina to incorporate the teaching of Ferguson where the road surface lane is a broken-type surface line.  With teaching of Ferguson, one would be able to determine boundary of the road surface based on different type of road surfaces thus, the invention would work more reliability on different type of road surfaces.
Regarding to claim 2, Mishina modified by Ferguson teaches the measurement device according to claim 1.  Mishina teaches wherein the determination unit determines the predetermined rang based on the own position and the positional information of road surface lines (see claim 1).  Mishina modified by Ferguson fails to teach solid line sections of the broken-line type road surface lines.
Ferguson teaches
solid line sections of the broken-line type road surface lines (Col.7 lines 59-67 – disclose all different type of road surface lines).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed the invention to have modified Mishina to incorporate the teaching of Ferguson where the road surface lane is a broken-type surface line.  With teaching of Ferguson, one would be able to determine boundary of the road surface based on different type of road surfaces thus, the invention would work more reliability on different type of road surfaces.
Regarding to claim 3, Mishina modified by Ferguson teaches the measurement device according to claim 2.  Mishina modified by Ferguson fails to teach wherein the determination unit detects edges of the solid line sections, and determines the predetermined range based on the edges.
Ferguson teaches
to teach wherein the determination unit detects edges of the solid line sections, and determines the predetermined range based on the edges. (Col.1 line 53-67 – calculating likelihood of the location of the edge)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed the invention to have modified Mishina to incorporate the teaching of Ferguson where the road surface lane is a broken-type surface line.  With teaching of Ferguson, one would be able to determine boundary of the road surface based on different type of road surfaces thus, the invention would work more reliability on different type of road surfaces.
Regarding to claim 4, Mishina modified by Ferguson teaches the measurement device according to claim 3.  Mishina modified by Ferguson fails to teach wherein the determination unit detects the edges based on a difference of the positional information of plural points forming the solid line sections.
Ferguson teaches
wherein the determination unit detects the edges based on a difference of the positional information of plural points forming the solid line sections. (Col.4 line 11-20 – detected edge with laser light)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed the invention to have modified Mishina to incorporate the teaching of Ferguson where the road surface lane is a broken-type surface line.  With teaching of Ferguson, one would be able to determine boundary of the road surface based on different type of road surfaces thus, the invention would work more reliability on different type of road surfaces.
Regarding to claim 6, Mishina teaches the measurement of claim 1.  Mishina further teaches wherein the measurement device is loaded on a movable body (Fig.1, Abstract).  Mishima fails to teach wherein the determination unit sets the predetermined ranges at four positions including a right-front position, a right-rear position, a left-front position and a left-rear position with respect to a position of the movable body
Ferguson teaches
determination unit sets the predetermined ranges at four positions including a right-front position, a right-rear position, a left-front position and a left-rear position with respect to a position of the movable body (Fig.7, Col.9 lines 46-66 – computing based all direction).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed the invention to have modified Mishina to incorporate the teaching of Ferguson where the road surface lane is a broken-type surface line.  With teaching of Ferguson, one would be able to determine boundary of the road surface based on different type of road surfaces thus, the invention would work more reliability on different type of road surfaces.
Regarding to claim 8, Mishina teaches a measurement method executed by a measurement device comprising (Abstract):
an acquisition process configured to acquire output data from a sensor unit (Fig.1 sensor 120) for detecting road surface lines around; (¶0033 -  the boundary line detection function is executed to acquire the image information around the subject vehicle and/or detection results from the surrounding situation detection sensor 120 and detect positions of lane marks at the right and left sides of the subject vehicle or positions of lane boundary lines between the road and the road shoulders)
a determination process configured to determine a predetermined range (¶0039-0040 – calculate the distance/average between lane boundary and travel trajectory) based on an own position (¶0025-0026 – determining position of the vehicle based GPS and odometry position) and positional information of road surface lines; (¶0033-0035 – converting lane boundary line into road surface coordinating system)
an extraction process configured to extract, from the output data, data corresponding to detection result of the predetermined range; (¶0041-0043 – determine whether the odometry estimate or GPS estimate) and 
a processing process configured to execute predetermined processing based on the extracted data (¶0043-0044 – selecting which estimate is used based on the result of the  calculation).
Mishina fails to disclose broken-line type road surface lines.
Ferguson teaches
broken-line type road surface lines (Col.7 lines 59-67 – disclose all different type of road surface lines).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed the invention to have modified Mishina to incorporate the teaching of Ferguson where the road surface lane is a broken-type surface line.  With teaching of Ferguson, one would be able to determine boundary of the road surface based on different type of road surfaces thus, the invention would work more reliability on different type of road surfaces.
Regarding to claim 9, Mishina teaches a measurement device comprising (fig.1):
an acquisition unit (Fig.1 Control device 170) configured to acquire output data from a sensor unit (Fig.1 sensor 120) for detecting road surface lines around; (¶0033 -  the boundary line detection function is executed to acquire the image information around the subject vehicle and/or detection results from the surrounding situation detection sensor 120 and detect positions of lane marks at the right and left sides of the subject vehicle or positions of lane boundary lines between the road and the road shoulders)
a determination unit (Fig.1 Control device 170) configured to determine a predetermined range (¶0039-0040 – calculate the distance/average between lane boundary and travel trajectory) based on an own position (¶0025-0026 – determining position of the vehicle based GPS and odometry position) and positional information of road surface lines; (¶0033-0035 – converting lane boundary line into road surface coordinating system)
an extraction unit (Fig.1 Control device 170) configured to extract, from the output data, data corresponding to detection result of the predetermined range; (¶0041-0043 – determine whether the odometry estimate or GPS estimate) and 
a processing unit (Fig.1 Control device 170) configured to execute predetermined processing based on the extracted data (¶0043-0044 – selecting which estimate is used based on the result of the  calculation).
Mishina fails to disclose broken-line type road surface lines.
Ferguson teaches
broken-line type road surface lines (Col.7 lines 59-67 – disclose all different type of road surface lines).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed the invention to have modified Mishina to incorporate the teaching of Ferguson where the road surface lane is a broken-type surface line.  With teaching of Ferguson, one would be able to determine boundary of the road surface based on different type of road surfaces thus, the invention would work more reliability on different type of road surfaces.
Regarding to claim 10, Mishina teaches A non-transitory computer-readable medium storing a program executed by a measurement device including a computer, the program causing the computer to function as: (¶0023)
an acquisition unit (Fig.1 Control device 170) configured to acquire output data from a sensor unit (Fig.1 sensor 120) for detecting road surface lines around; (¶0033 -  the boundary line detection function is executed to acquire the image information around the subject vehicle and/or detection results from the surrounding situation detection sensor 120 and detect positions of lane marks at the right and left sides of the subject vehicle or positions of lane boundary lines between the road and the road shoulders)
a determination unit (Fig.1 Control device 170) configured to determine a predetermined range (¶0039-0040 – calculate the distance/average between lane boundary and travel trajectory) based on an own position (¶0025-0026 – determining position of the vehicle based GPS and odometry position) and positional information of road surface lines; (¶0033-0035 – converting lane boundary line into road surface coordinating system)
an extraction unit (Fig.1 Control device 170) configured to extract, from the output data, data corresponding to detection result of the predetermined range; (¶0041-0043 – determine whether the odometry estimate or GPS estimate) and 
a processing unit (Fig.1 Control device 170) configured to execute predetermined processing based on the extracted data (¶0043-0044 – selecting which estimate is used based on the result of the  calculation).
Mishina fails to disclose broken-line type road surface lines.
Ferguson teaches
broken-line type road surface lines (Col.7 lines 59-67 – disclose all different type of road surface lines).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed the invention to have modified Mishina to incorporate the teaching of Ferguson where the road surface lane is a broken-type surface line.  With teaching of Ferguson, one would be able to determine boundary of the road surface based on different type of road surfaces thus, the invention would work more reliability on different type of road surfaces.
Regarding to claim 11, Mishina teaches A non-transitory computer-readable medium storing a program executed by a measurement device including a computer, the program causing the computer to function as
an acquisition unit (Fig.1 Control device 170) configured to acquire output data from a sensor unit (Fig.1 sensor 120) for detecting road surface lines around; (¶0033 -  the boundary line detection function is executed to acquire the image information around the subject vehicle and/or detection results from the surrounding situation detection sensor 120 and detect positions of lane marks at the right and left sides of the subject vehicle or positions of lane boundary lines between the road and the road shoulders)
a determination unit (Fig.1 Control device 170) configured to determine a predetermined range (¶0039-0040 – calculate the distance/average between lane boundary and travel trajectory) based on an own position (¶0025-0026 – determining position of the vehicle based GPS and odometry position) and positional information of road surface lines; (¶0033-0035 – converting lane boundary line into road surface coordinating system)
an extraction unit (Fig.1 Control device 170) configured to extract, from the output data, data corresponding to detection result of the predetermined range; (¶0041-0043 – determine whether the odometry estimate or GPS estimate) and 
a processing unit (Fig.1 Control device 170) configured to execute predetermined processing based on the extracted data (¶0043-0044 – selecting which estimate is used based on the result of the  calculation).
Mishina fails to disclose broken-line type road surface lines.
Ferguson teaches
broken-line type road surface lines (Col.7 lines 59-67 – disclose all different type of road surface lines).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed the invention to have modified Mishina to incorporate the teaching of Ferguson where the road surface lane is a broken-type surface line.  With teaching of Ferguson, one would be able to determine boundary of the road surface based on different type of road surfaces thus, the invention would work more reliability on different type of road surfaces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862